Citation Nr: 1544609	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PSTD) with depression, anxiety, and sleep disorder.  


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied service connection for PTSD with anxiety disorder.  The Veteran had also initiated an appeal of denials of increased ratings for his service-connected coronary artery disease, tinnitus, and bilateral hearing loss and denials of service connection for muscle/joint stiffness with arthritis, skin cancer, sleep apnea, peripheral neuropathy of his extremities, and hypertension, but did not perfect the appeal of these issues by filing a substantive appeal after statements of the case (SOC) were issued in March 2014; his March 2014 substantive appeal expressly limited the appeal to the issue of entitlement to service connection for PTSD with depression, anxiety, and sleep disorder.  Hence, those matters are not before the Board.  The Veteran submitted additional medical evidence through his attorney in October 2014.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the Veteran or his representative.  As the Veteran's substantive appeal was filed in March 2014, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2015).

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board has characterized the issue accordingly.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes his PTSD with depression, anxiety, and sleep disorder is attributable to his fear of hostile military or terrorist activity in service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with depression, anxiety, and sleep disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD with depression, anxiety, and sleep disorder, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has PTSD caused by a stressor related to his fear of hostile military or terrorist activity he experienced while serving at the Korean DMZ during active duty service.  In multiple statements, he reported he feared for his safety while serving along the DMZ between May 1969 and July 1969.  He said he specifically feared for his life after finding another soldier who was supposed to be on guard duty asleep in the bunker they shared.  In other statements, he claimed additional in-service stressors that he alleged occurred in Korea.

On February 2014 VA examination, PTSD with depression was diagnosed.  The examiner, a VA psychologist, found he met the criteria of a PTSD diagnosis related to his fear of hostile military activity that occurred while he served in Korea based on a review of his treatment records and an in-person interview.

A current diagnosis of PTSD linked to the Veteran's fear of hostile military or terrorist activity by a VA psychologist is therefore established.  There is no opinion to the contrary.  Thus, the remaining question is whether the claimed fear of hostile military activity is consistent with the places, types, and circumstances of the Veteran's service.  

The Veteran's service personnel records show he served in Korea from May 1969 to July 1969.  While stationed there, he served with the 2nd Battalion, 17th Infantry, a unit the Department of Defense (DoD) has identified as serving in areas along the DMZ in Korea between April 1968 and August 1971. See M21-1, IV.ii.1.H.4.b.  The Board notes the RO made a formal finding that there was a lack of the information required to corroborate his claimed stressors in a November 2011 memorandum and found the evidence was insufficient to establish his fear of hostile military or terrorist activity.  However, his fear of hostile military activity only needs to be consistent with his service and not be contradicted by clear and convincing evidence; it does not need to be corroborated or established by evidence.  As the Veteran's service at the Korean DMZ is corroborated by his service records and a fear for one's safety is consistent with service along the DMZ, the Board finds the Veteran's claimed fear for his safety due to hostile military activity is consistent with the places, types, and circumstances of his service.  While the specific events the Veteran alleged occurred in Korea have not been corroborated, there is no clear and convincing evidence that contradicts his statements that he feared for his life due to hostile military activity while serving at the Korean DMZ.  Accordingly, his statements establish the occurrence of the claimed in-service stressor.

In sum, a VA psychologist diagnosed PTSD related to the Veteran's fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service and not contradicted by clear and convincing evidence.  His statements, therefore, establish the occurrence of the claimed in-service stressor.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for PTSD with depression, anxiety, and sleep disorder is warranted.


ORDER

Service connection for PTSD with depression, anxiety, and sleep disorder is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


